Holmes, J.,
dissenting. In the review of statute or ordinance upon the claim of unconstitutionality, there is a strong presumption that a classification scheme is valid, absent the presence of an inherently suspect classification, which is not the case here. Dandridge v. Williams (1970), 397 U.S. 471.
The right to public employment is not fundamental in an equal protection context. Massachusetts Bd. of Retirement v. Murgia (1976), 427 U.S. 307. Therefore, less than strict scrutiny is required in reviewing this ordinance, and the rational basis test would be applied. The burden rests upon the challenger to demonstrate that the administrative classification here is not rationally designed to further a legitimate governmental purpose. Madden v. Kentucky (1940), 309 U.S. 83.
The policy of the city of Fairborn, and as applied by the city manager, did not bar this appellant from employment in the other departments of the city, but only from employment in the police department where his father is a supervisor. This was a constitutional enactment of an appropriate employment rule or standard as the relationship of a job applicant to a supervisor in the same department is a factor to be considered in determining merit and fitness for the position under the Personnel Rules and Regulations of the city of Fairborn. This rule is in harmony with the city charter provision -=■ not in conflict therewith.
In my view, the appellant did not sustain his burden of proof of the unconstitutionality of this ordinance. Therefore, I would affirm.